DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to communications filed on 9/28/2021.
Claims 1-2, 8, 12, 14, 16-18, and 20 have been amended.
Claims 21-22 have been added.
Claims 9 and 15 have been cancelled.
Claims 1-8, 10-14, and 16-22 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-14, and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 6, 12, and 20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Khakpour et al. (US 20160294681 A1, hereinafter Khakpour).
Regarding claim 1, Khakpour discloses a method comprising: 
monitoring a plurality of paths from which egress traffic, that is generated by a plurality of nodes operating in a common site, traverses a network (Fig. 1, a plurality of paths; ¶[0047], "monitoring (at 530) the content delivery performance of each of the available paths. The monitoring can be passive or active"; ¶[0022], "at least one server 113" - note, from Fig. 1, the at least one server 113 is/are located at a network 110 (common site); ¶[0023], "source network router 116 also acts as the point of egress for all packets sent from the source network server 113 to any destination that is outside the source network 110" - note, from Fig. 1, traffic traverses a network 130, see ¶[0024], "Each path 120, 125, and 130 involves a specific or arbitrary traversal of network hops (i.e., routers or circuits) that are under control of a single transit provider or that the single transit provider is permitted to use in passing traffic between the two networks. The transit provider paths 120, 125, and 130 may be operated by the same or different transit providers" - see also ¶[0027]),
wherein said monitoring comprises tracking a first set of the egress traffic (¶[0048], "Passive monitoring involves monitoring the performance of different transit provider paths based on traffic that a server sends for connections or sessions established over those paths"; ¶[0049], "Active monitoring involves injecting special purposed packets periodically on each of the paths to determine path performance" - see also ¶[0027])
that routes across a first path of the plurality of paths based on a first header value (¶[0039], "the network router receives (at 410) a packet from within the router's operating network with the packet being addressed to a recipient in an external network"; ¶[0040], "The process inspects (at 420) the packet header ToS field"; ¶[0041], "When the packet header ToS field is set with a non-default value, the network router performing process 400 extracts (at 450) the destination address prefix or 
defining a policy that shifts a portion of the first set of egress traffic from the first path to at least one other path of the plurality of paths (¶[0046], "The process further involves configuring (at 520) policies for controlling how the server selects between the available paths to a particular destination network. The policies can select between available paths according to [...] failover distribution"; ¶[0047], "As some of the policies base their path selection determination on the performance provided by each path from a set of available paths, the process may further include monitoring (at 530) the content delivery performance of each of the available paths"; ¶[0018], "The embodiments further enable the server to failover to different paths when one path becomes unavailable or underperforming");
selecting a first set of the plurality of nodes that generates the first set of the egress traffic routing through the first path, wherein the first set of nodes comprises one or more of the plurality of nodes (¶[0026], "The source network server 113 is similarly configured so as to take advantage of the router's ToS value to transit provider path mapping" - selecting the server 113 for configuration inherent; ¶[0027], "The source network server 113 may at some point detect failure over the first transit provider path 120. The failure can include any of not receiving an acknowledgement to the first packet, receiving an acknowledgement after a large delay, or receiving any error message or condition indicating a first transit provider path 120 failure (e.g., a message indicating the destination host is unreachable)"); and 

by configuring the first set of nodes with the policy and a second header value in addition to the first header value, wherein the second header value is used to route traffic through the second path (¶[0026], "The source network server 113 is similarly configured so as to take advantage of the router's ToS value to transit provider path mapping […] The selection is based on some path selection criteria configured on the source network server 113. The source network server 113 identifies the ToS value that is mapped to the selected path, wherein the mapping mirrors the mapping that is configured on the source network router 116. In this figure, the source network server 113 selects the first path 120 for sending the first packet to the destination network 140. Accordingly, when generating the first packet, the source network server 113 sets the packet header ToS field to a value of 0. Based on the first packet header ToS value of 0, the source network router 116 routes the first packet to the destination network 110 through the first transit provider path 120"; ¶[0027], "The source network server 113 can attempt to resolve the error by sending a second packet, which could be a copy of the first packet, to the same destination network address with the second packet header ToS field set to a value of 1. Based on the 
wherein the first set of nodes label a first subset of the first set of egress traffic with the first header value, and label a second subset of the first set of egress traffic with the second header value according to the policy and a configuration of the first set of nodes comprising the first header value and the second header value (¶[0026], "The selection is based on some path selection criteria configured on the source network server 113. The source network server 113 identifies the ToS value that is mapped to the selected path, wherein the mapping mirrors the mapping that is configured on the source network router 116. In this figure, the source network server 113 selects the first path 120 for sending the first packet to the destination network 140. Accordingly, when generating the first packet, the source network server 113 sets the packet header ToS field to a value of 0. Based on the first packet header ToS value of 0, the source network router 116 routes the first packet to the destination network 110 through the first transit provider path 120"; ¶[0027], "The source network server 113 can attempt to resolve the error by sending a second packet, which could be a copy of the first packet, to the same destination network address with the second packet header ToS field set to a value of 1. Based on the second packet header ToS value of 1, the source network router 116 routes the second packet to the destination network 140 through the second transit provider path 125" - see also ¶[0046]).
Regarding claim 6, Khakpour discloses the method of claim 1 further comprising: configuring a router of the common site with a different header value for each path of the plurality of paths (¶[0025], "To implement application controlled path selection in accordance with the embodiments disclosed herein, the source network router 116 is configured to send any packet addressed to a destination in the destination network 140 through the first transit provider path 120 when the packet header specifies a ToS value (i.e., IP header DSCP value) of 0 or the ToS field is not set, through the second transit provider path 125 when the packet header specifies a ToS value of 1, and through the third transit provider path 
Regarding claim 12, Khakpour discloses the method of claim 1 further comprising: determining performance of the first path or of the egress traffic after said shifting (¶[0060], "When the first transit provider path experiences a failure or a drop in performance that causes performance to drop below a threshold, the server sets a second value for the ToS field of outgoing packets to the common destination in order to select a different second transit provider path. Subsequent traffic is passed to the destination along the second path for a specified time. After the specified time expires, the server can reselect the first path, resume setting the first value for the ToS field for packets of new connections to the common destination, and resume transmission across the first path unless the failure remains or performance remains below the threshold"); and 
incrementally shifting additional egress traffic, that routes through the first path and that is generated by one or more additional nodes of the plurality of nodes from the first path to another path of the plurality of paths until the performance satisfies a threshold (¶[0060], "If the first path continues underperforming, the server will reselect the second path and increase the specified time with which to resume sending traffic through the first path" (traffic is sent through the second path for an amount of time greater than the previous, that is, incrementally)).
Regarding claim 20, Khakpour discloses a device comprising: one or more processors (¶[0062], "Many of the above-described processes and components are implemented as software processes that are specified as a set of instructions recorded on a non-transitory computer-readable storage medium (also referred to as computer-readable medium). When these instructions are executed by one or more 
The remaining limitations of claim 20 recite features similar in scope to those of claim 1. Therefore, claim 20 is rejected for the same reasons as set forth in the rejection of claim 1, above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khakpour (US 20160294681 A1) in view of Randriamasy (US 20050243723 A1).
Regarding claim 7, Khakpour discloses the method of claim 6.
Khakpour does not disclose that each header value is a different Multiprotocol Label Switching ("MPLS") label.
Randriamasy discloses that a header value may be a different Multiprotocol Label Switching ("MPLS") label (¶[0097], " In order to avoid variations in traffic, the distribution module DM2 progressively shifts the traffic from one selected LSP path to the other according to a selected pace shifting and/or selected shifting speed […] The distribution module DM2 preferably interrupts the data flow shifting to a selected LSP path P.sub.l when the target proportion of allocated traffic Q.sub.l is reached" (suggesting DM2 monitors the issue while shifting); ¶[0036], a network may be an MPLS network; ¶[0011], an MPLS device discarding a congested link and selecting an alternate link (any link identifiers would then be MPLS identifiers and in Khakpour the link identifiers are header values)).

One of ordinary skill in the art would have been motivated because improve congestion of networks (Randriamasy, ¶[0014] and ¶[0008]).
Regarding claim 13, Khakpour discloses the method of claim 1.
Khakpour does not disclose obtaining criteria that prioritizes the plurality of nodes based on one or more of node performance and content being served from each node; and wherein said selecting is based on the criteria.
Randriamasy discloses obtaining criteria that prioritizes the plurality of nodes based on one or more of node performance and content being served from each node (¶[0061], "a source router LERn receives a data stream to be transmitted to a destination router LERn', via an initial LSP path, including at least one critical link (possibly congested)"; ¶[0066], "device D is activated when it receives the designations (or identities) of one or more critical links whose congestion was detected by a detection module DM1 during a verification (TE-LSA) of the contents of the database DB"; ¶[0068], "If the detection module DM1 detects congestion during a verification phase (TE-LSA), it activates the first processing module PM1 and the second processing module PM2"; ¶[0072], "A calculation module CM1, of the first processing module PM1, calculates all the equivalent LSP paths P.sub.k that can be respectively established between its source LER router (LER.sub.s) and each of the destination routers LER.sub.D within the network"; ¶[0053], "a first processing module PM1 charged with determining the equivalent labeled data stream switched paths (or LSP paths) between a source LER peripheral router and each destination LER peripheral router within the network (or domain) considered, taking account of multiple parameters associated with respective weights and with a designation of critical links within the network. Each equivalent LSP path is provided with an associated cost value to allow the defining of 
wherein said selecting is based on the criteria (¶[0053], "a first processing module PM1 charged with determining the equivalent labeled data stream switched paths (or LSP paths) between a source LER peripheral router and each destination LER peripheral router within the network (or domain) considered, taking account of multiple parameters associated with respective weights and with a designation of critical links within the network. Each equivalent LSP path is provided with an associated cost value to allow the defining of its classification in comparison with the other equivalent LSP paths provided").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khakpour in view of Randriamasy for obtaining criteria that prioritizes the plurality of nodes based on one or more of node performance and content being served from each node; and wherein said selecting is based on the criteria.
One of ordinary skill in the art would have been motivated because improve congestion of networks (Randriamasy, ¶[0014] and ¶[0008]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khakpour (US 20160294681 A1) in view of Kazerani et al. (US 8738766 B1, hereinafter Kazerani).
Regarding claim 11, Khakpour discloses the method of claim 1, wherein each node of the plurality nodes executes a server process that provides content (¶[0020], "Some embodiments repurpose the packet header type-of-service (ToS) field for selecting between different transit provider paths through which a first machine (i.e., server) in a source network sends packets, content, services, or other messaging to a different second machine operating in a different destination network"), and 

wherein said shifting comprises performing a route injection session that is established with the router process of each node of the first set of nodes (¶[0031], "the servers can generate packets to specify the intended paths through which the packets are routed by the network routers").
Khakpour does not disclose that the content is provided in response to user requests for the content; and that the route injection is via a Border Gateway Protocol ("BGP") session.
Kazerani discloses that the content is provided in response to user requests for the content (col. 5, lines 49-51, "The traffic management servers 120 route end users, and more specifically, end user issued requests for content to the one or more edge servers"; from Fig. 1, content is provided in response to the request); and
that route injection may be performed via a BGP session (col. 16, lines 49-57, performing "a configuration change to modify a routing policy of the CDN such that the particular group of end users is no longer routed to the Anycast PoP, but to the more optimal PoP" where "the configuration change can be performed using border gateway protocol (BGP) route injection").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khakpour in view of Kazerani so that 
One of ordinary skill in the art would have been motivated because it would allow a system to automatically tune performance of a content delivery network addressing performance issues that end users experience (Kazerani, col. 6, lines 57-63).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20180220283 A1, which discloses “each network node may continually measure the performance of each of the different communication paths/links, resources in use, etc., and may propagate that performance and resource information to neighbor nodes. Each network node with which such information is shared may then use a collection of all such information received from the neighbors, to reach a best decision on, for example, selection of communication paths” (¶[0168]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446